Per Curiam.
— There was no sufficient ground to strike off the rule of arbitration and award, and as no one was or could be injured by the-alteration of the original entry. It was found impracticable to go on with the proceeding, at the time originally fixed for choosing the arbitrators; and no more ivas done by the clerk than to insert a more distant day. Had the opposite party already received notice, it is possible the case might have been different; but as the notice was given after the alteration, the same thing was effected as if the rule had been discharged, an'd a fresh one entered. The defendants received due notice of the true time, and every thing was regular.
Judgment affirmed.